OPINION — AG — THE RESTRICTIONS IN 6 Ohio St. 1965 Supp., 803 [6-803](D)(1) REQUIRES THE REGULAR MONTHLY PAYMENTS TO BE SUFFICIENT TO REDUCE THE PRINCIPAL BY AN AMOUNT EQUAL TO 40% OF THE PRINCIPAL, IRRESPECTIVE OF THE FINAL AMOUNT. ANY OTHER ANSWER WOULD PERMIT BANKS TO COMPLETELY DISREGARD THIS PROVISION OF LAW BY MAKING REAL ESTATE LOANS UP TO 70% OR 80% OF THE APPRAISED VALUE AND PROVIDING FOR A FEW PAYMENTS WITH ONE FINAL BALLOON PAYMENT. KEY WORDS: REAL ESTATE LOANS, BALLOON NOTE, INSTALLMENT, AMORTIZED MORTGAGE, DEED OR TRUST **** (W. J. MONROE)